The branch of the defendant’s omnibus motion which was to suppress physical evidence was properly denied. The defendant did not sustain his burden of showing that he had a reasonable expectation of privacy in the premises searched so as to have standing to challenge the warrantless search (see People v Sanford, 297 AD2d 759 [2002]; People v Rosario, 277 AD2d 943 [2000]; People v Craig, 155 AD2d 550 [1989]).
As the People did not offer identification testimony at the trial from the witness who made a showup identification, the defendant’s contention that the court erred in denying that branch of his omnibus motion which was to suppress this identification testimony is academic (see People v Frantz, 1 AD3d 455, 456 [2003]; People v Pena, 300 AD2d 132 [2002]). Dillon, J.P., Florio, Miller and Angiolillo, JJ., concur.